Per Curiam.
The act of 28th March, 1835, sect. 2d., in using the words, “ book debt” and “ book entries,” refers to their usual signification, which includes goods sold and delivered, and work, labour and services performed, the evidence of which, on the part of the plaintiff, consists of entries in an original book, such as is competent to go to a jury, were the issue trying before them-The words of a statute, are in construction, to receive their ordinary and usual meaning, and no strained inference is to be drawn; this is a familiar rule. The judgment in this case must be set aside.
Rule absolute.